Case: 21-50026      Document: 00516044096         Page: 1    Date Filed: 10/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 6, 2021
                                  No. 21-50026
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mateo Castillo-Ruelas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:10-CR-779-4


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Mateo Castillo-Ruelas, federal prisoner # 00846-180, appeals the
   district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 324-
   month sentence pursuant to Amendment 782. He argues that the district
   court improperly balanced the 18 U.S.C. § 3553(a) sentencing factors. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50026      Document: 00516044096           Page: 2     Date Filed: 10/06/2021




                                     No. 21-50026


   Government moves to dismiss the appeal as untimely, or in the alternative,
   for an extension of time to file a brief on the merits.
          The record reveals that Castillo-Ruelas’s notice of appeal is untimely
   as it was not filed within the time limitations of Federal Rule of Appellate
   Procedure 4(b). Judgment was entered on December 18, 2020, and Castillo-
   Ruelas’s pro se notice of appeal was not considered filed until January 7,
   2021, three days after the January 4, 2021 deadline. See Houston v. Lack, 487
   U.S. 266, 270 (1988) (holding that a pro se prisoner’s notice of appeal shall
   be deemed filed at the time it is delivered to prison officials for mailing);
   FED. R. APP. P. 4(c)(1)(A)(ii) (codifying prison mailbox rule). Castillo-
   Ruelas does not dispute the determination that his notice of appeal is
   untimely and does not address the Government’s motion to dismiss.
          Although an untimely notice of appeal does not deprive us of
   jurisdiction over a criminal appeal, the time limits for filing a notice of appeal
   “are mandatory claims-processing rules.” United States v. Pesina-Rodriguez,
   825 F.3d 787, 788 (5th Cir. 2016). When, as in this case, the party asserting
   application of the rule properly seeks enforcement of the rule, a “court’s duty
   to dismiss the appeal [is] mandatory.” Eberhart v. United States, 546 U.S. 12,
   18 (2005); see also Pesina-Rodriguez, 825 F.3d at 788 (holding that an untimely
   appeal is a procedural mechanism that, if invoked by the Government, would
   foreclose an appeal). Accordingly, the Government’s motion to dismiss the
   appeal is GRANTED and the appeal is DISMISSED. The Government’s
   alternative motion for an extension of time to file a merits brief is DENIED.




                                           2